Citation Nr: 1514359	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Entitlement to earlier effective dates for the grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which established service connection for peripheral neuropathy of the right and left lower extremities, effective September 11, 2007, and service connection  for peripheral neuropathy of the right and left upper extremities effective June 21, 2010.  An August 2014 rating decision awarded earlier effective dates of December 16, 2005.

In September 2012, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The Board previously remanded this matter in April 2013 and July 2014.

As noted in the previous two remands, during his September 2012 hearing the Veteran raised the issue of clear and unmistakable error in a May 2007 rating decision regarding the effective date of the grant of service connection for diabetes mellitus, and no action has yet been taken on this matter.  The Board does not have jurisdiction over that matter and it is once again REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In an October 2014 brief, the Veteran's representative made a somewhat incoherent argument on conditions not presently on appeal.  He appears to argue a claim for earlier effective date for the Veteran's service-connected back disability in relation  to the Veteran's PTSD and diabetes.  However, service connection for the back disability was granted on a direct basis.  Moreover, as the effective date was not appealed following the March 2014 rating decision, there can be no free standing claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision).  If the Veteran wishes to file a claim of clear and unmistakable error as to the effective date assigned by that rating decision, he should do so with specificity at the RO.  The Veteran's representative also appears to argue for earlier effective dates for hypertension and reflux.  However, these conditions are not service connected.  He also alleges that apnea was part of the original claim as well.  However, service connection for apnea was denied by an August 2008 rating decision that was not appealed.  If the Veteran wishes to claim service connection for these conditions, or any other conditions, he should do so with specificity at the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the claims for entitlement to earlier effective dates for the grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities in April 2013 and July 2014 for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  While the RO granted earlier effective dates in a March 2014 rating decision, and again in an August 2014 rating decision, the Veteran has not expressed satisfaction with the grants and the AOJ did not indicate the award was a total grant.  An SOC has still not been issued.  As there is presently a pending claim of CUE in the effective     date assigned for service connection for diabetes that has been referred to the AOJ twice for adjudication that has yet to be accomplished, the Board cannot conclude that appeal for an earlier effective date for peripheral neuropathy (granted as secondary to the diabetes) is resolved.  Therefore, remand is required for issuance of an SOC in compliance with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issues of entitlement to earlier effective dates for the grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities, so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board  if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



